O’Brien, J.,
(concurring.) The bank held 15 bonds of the Fifth Avenue Plaza Company as collateral security for the loan of $7,500 to Wyckoff. , By agreement between Wyckoff and the bank the bank gave up 2 of the bonds to Wyckoff, and also permitted the remaining 13 to be postponed to a new mortgage, to be given to the Hew York Life Insurance Company. Both of these considerations, as between Wyckoff and the bank, were good and valuable, and, if nothing else appeared, would have been a sufficient consideration for Campbell’s indorsement. There is no doubt that the postponement of the payment of the thirteen bonds to the new mortgage impaired the value of them, and by giving up the two bonds to Wyckoff the bank lessened its se-. curity which it held for the payment of Wyckoff’s note. To what extent the indorser was injured would, under such circumstances, be a question of fact. The evidence, however, tended to show that this arrangement between Wyckoff and the bank was made prior to April 12, 1886, and that the consideration for the postponement of the payment of the bonds to the new mortgage, and the giving up of the two bonds to Wyckoff by the bank, was under the agreement to deliver the notes indorsed by the defendant Campbell. It will further appear from the testimony that the day fixed for stamping the bonds with the statement that they were postponed to the lien of the new mortgage, and the giving of the notes sued upon, with Campbell’s indorsement, was originally April 12, 1886, and the notes bear date as of that day. The closing of the transaction was, however, postponed until the 14th, when Wyckoff went to the bank, obtained the 15 bonds, and had them all stamped as postponed to the new mortgage. The bank, as stated, gave up to him 2 of the bonds, retaining 13; of which 13, 9 are the bonds mentioned in the notes. Two questions, upon this evidence, it seems to me, were presented; First. As to whether the surrender by the bank of the security it then had in consideration of the receipt of the notes indorsed were not part and parcel of one transaction. Secondly. Even if this should not be so, whether or not any injury, and, if so, how much, resulted from postponing the payment of the 9 bonds held as collateral to the new mortgage. In connection with these questions it must be remembered that the notes themselves only specified 9 bonds, whereas, in point of fact, the bank received and held 13. Moreover, it must be noticed that the bonds, after being stamped, answered the description of the collaterals mentioned in the notes, and thus another inference arises in favor of the view that the indorsement of William Campbell was obtained by Phyfe & Campbell upon the notes for the purpose of carrying out the very agreement made by Wyckoff with the bank. It is true, there is no evidence showing that, when Campbell indorsed the notes, knowledge was brought home to him as to exact use to which they were finally put, or any knowledge that the collateral bonds were to be postponed to the lien of the new mortgage. There is some evidence to support the conclusion that Phyfe *739& Campbell, who took part in having the bonds stamped, obtained the indorsement for their accommodation, and to carry out the agreement which they had made with Wyckoff for the payment of their debt to him. If, therefore, we assume the adjustment between Wyckoff and the bank to have taken place on the 12th, and that, in consideration of the surrender of the two bonds, and the stamping of the remaining bonds as postponed to the lien of the new mortgage, Wyckoff delivered the notes indorsed; and if it be conceded that the bank refused to carry out the arrangement until it received the notes so indorsed,—a recovery upon those facts could have been had as against the indorser, for the reason that this would have presented a case where one indorses for the accommodation of another, and notes so indorsed are used for the very purpose for which they were indorsed. The delay from the 12th to the 14th in closing would not change the rights of the parties. The learned judge upon the trial, however, directed a verdict in favor of the plaintiff. This, I think, was error, for the reason that there were certain questions of fact presented upon the evidence which should have been presented to the jury. I concur, therefore, in the result reached by the presiding justice, that the judgment must be reversed, and a new trial ordered.